Case 2:18-cv-13761-SFC-SDD ECF No. 43 filed 07/08/19   PageID.678   Page 1 of 3



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARK HIGBEE,                        CASE NO. 2:18-cv-13761

    Plaintiff,                      JUDGE SEAN F. COX
                                    MAG. STEPHANIE DAWKINS DAVIS
V

EASTERN MICHIGAN UNIVERSITY, THE
BOARD OF REGENTS OF EASTERN MICHIGAN
UNIVERSITY, JAMES SMITH, JAMES CARROLL,
WADE TORNQUIST, JOLINE DAVIS, DAVID TURNER,
DAVID WOIKE, RHONDA LONGWORTH, MICHELLE
CRUMM, MARY TREDER LANG, DENNIS BEAGEN,
MICHAEL HAWKS, EUNICE JEFFRIES, MICHAEL
MORRIS, JAMES WEBB AND ALEXANDER SIMPSON,

    Defendants.



           MOTION BY THE LAW OFFICE OF GLEN N. LENHOFF
             TO WITHDRAW AS COUNSEL FOR PLAINTIFF

      NOW COMES the Law Office of Glen N. Lenhoff, which hereby

petitions the Court to withdraw as Counsel for the following reasons.

      1.     From the onset of the above-captioned case, the Law Office of

             Glen N. Lenhoff has represented Plaintiff, Mark Higbee.

      2.     Plaintiff, Mark Higbee, has now discharged the Law Office of

             Glen N. Lenhoff as his attorneys.




                                      1
Case 2:18-cv-13761-SFC-SDD ECF No. 43 filed 07/08/19   PageID.679   Page 2 of 3



      3.   As Mr. Higbee has discharged the Law Office of Glen N. Lenhoff,

           Michigan Rule of Professional Conduct 1.16(a)(3) requires the

           Law Office of Glen N. Lenhoff to withdraw as his attorneys.

      4.   Local Rule for the Federal Court for the Eastern District of

           Michigan 83.25(b)(2) requires the Law Office of Glen N. Lenhoff

           to obtain a Court Order before withdrawing as Plaintiff’s attorney.

      5.   Accordingly, the Law Office of Glen N. Lenhoff hereby seeks an

           Order of this Court granting the Law Office of Glen N. Lenhoff’s

           Motion to Withdraw as the attorney for Plaintiff, Mark Higbee.

      6.   In this case no Motions are currently pending, no trial has been

           set, and there currently exists no discovery deadline.

      7.   Therefore, withdrawal by the Law Office of Glen N. Lenhoff will

           not cause Plaintiff any material adverse effect to his interests.

      8.   The Plaintiff has been served with this Motion by way of First

           Class Mail and email.

      9.   On July 8, 2019, the Law Office of Glen N. Lenhoff contacted

           Counsel for Defendants, who stated they have no objection to

           this Motion.




                                      2
Case 2:18-cv-13761-SFC-SDD ECF No. 43 filed 07/08/19     PageID.680   Page 3 of 3



         Therefore, the Law Office of Glen N. Lenhoff respectfully requests that

this Honorable Court grant its Motion to Withdraw as Counsel for Plaintiff,

pursuant to LR 83.25(b)(2) and MRPC 1.16(a)(3).

                                      Respectfully submitted,


Dated: 07/08/19                       /s/Glen N. Lenhoff
                                      GLEN N. LENHOFF (P32610)

                                      /s/Robert D. Kent-Bryant
                                      ROBERT KENT-BRYANT(P40806)
                                      Law Office of Glen N. Lenhoff
                                      Attorney for Plaintiff
                                      10683 South Saginaw Street, Suite D
                                      Grand Blanc, Michigan 48439
                                      (810)235-5660
G:/clients/Higbee/mtn withdraw




                                         3
